EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on March 15, 2021.  
The previous rejection of claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19 on the ground of non-statutory obviousness-type double patenting has been withdrawn in view of the Terminal Disclaimer filed on March 15, 2021.
The previous rejection of claims 4, 7, 11, and 14-20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Claims 1-20 are pending and allowable.
Examiner’s Note:  The Examiner notes that the claim markings for claim 20 are incorrect.  The Examiner believes that claim 20 should recite:  “The non-transitory computer-readable medium of claim 15, further comprising interfacing, via the plurality of client devices,  the event provider server  

Terminal Disclaimer
The terminal disclaimer filed on March 15, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,366,402 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the claims:
Claim 15 has been amended

15.    (Currently Amended) A non-transitory computer-readable medium storing executable instructions thereon, which, when executed by a processor, causes the processor to perform operations comprising:
obtaining geographic locations for each of a plurality of client devices from a client device location module contained on each of the plurality of client devices;
obtaining bounding information associated with a first live auction event from an event provider server, the bounding information defining a geographic boundary for participants in the first live auction event, a participant in the first live auction event being a person having an account permitting bidding in the first live auction event;
obtaining a first threshold for the first live auction event from the event provider server, the first threshold defining a minimum number of participants having an interest in the first live auction event;
obtaining interest information from each of the plurality of client devices and calculating an interest level for the first live auction event from the interest information, the interest level indicating a count of client devices, within the geographic boundary defined by the bounding information, having client device profile modules providing interest information indicating an interest in the first live auction event;
comparing the interest level with the first threshold; and


Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 8, and 15 are independent claims and the balance are their dependencies.  
Reasons for Allowance:  With regard to claim 8, the prior art of record, alone or combined neither anticipates nor renders obvious a method comprising obtaining geographic locations for each of a plurality of client devices from a client device location module contained on each of the plurality of client devices; obtaining bounding information associated with a first live auction event from an event provider server, the bounding information defining a geographic boundary for participants in the first live auction event, a participant in the first live auction event being a person having an account permitting bidding in the first live auction event; obtaining a first threshold for the first live auction event from the event provider server, the first threshold defining a minimum number of participants having an interest in the first live auction event; obtaining interest information from each of the plurality of client devices and calculating an interest level for the first live auction event from the interest information, the interest level indicating a count of client, devices, within the geographic boundary defined by the bounding information, having client device profile modules providing interest information indicating an interest in the first live auction event; comparing the interest level with the first threshold; and in response to a determination that the 
With regard to claims 1 and 15, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and non-transitory computer-readable medium reciting similar limitations.
Discussion of Prior Art:  US 2011/0207440 A1 to Ruuspakka et al. is directed to systems and methods for creating an aggregated group profile of mobile terminal users in an identified geographic region that is used to select advertisements targeted to those users. However, Ruuspakka, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 2007/0244750 A1 to Grannan et al. is directed to a method for selected targeted advertising correlated to a product interest score being above a certain threshold. However, Grannan, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 2008/0201731 A1 to Howcroft is directed to conducting an auction for advertising bids based on both the number of users within a particular geographic area and an interest score for a particular video game. However, Howcroft, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 2012/0213410 A1 to Ramaswamy et al. is directed to detecting the composition of an audience and using that composition to determine when to prompt the audience.  However, Ramaswamy, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 2015/0262232 A1 to Klein et al. is directed to selecting and serving promotional content to a user according to a shopping interest of the user and location information of the user’s mobile device. However, Klein, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 6,772,213 B2 to Glorikian is directed to selecting and delivering information in a particular premise to a user’s mobile device by tracking the position of the user’s mobile device in the premise and presenting information related to the position of the user.  However, Glorikian, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 8,311,893 B2 to Schoettle is directed to providing information to a user by one database based on data that the user has entered in a second database and includes the ability for a seller to initiate an auction for an item that a user is interested in based on the interest of that user.  However, Schoettle, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
US 8,326,662 B1 to Byrne et al. is directed to a database that captures product preference criteria for customers and determines a customer demand for a particular product.  However, Byrne, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.
The article entitled “BiddingForGood First In Its Industry to Reach $250 Million Fundraising Milestone: Charitable e-commerce and mobile bidding makes fundraising for schools and non-profits more effective and fun,” PR Newswire (New York), October 1, 2014, is directed to a charity auction website that allows users to bid from wherever they are.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15 and in particular the above-noted features.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625